
	

113 HCON 31 IH: Supporting Rare Pituitary Disease Awareness.
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Runyan (for
			 himself and Mr. Schneider) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting Rare Pituitary Disease
		  Awareness.
	
	
		Whereas rare pituitary diseases are those which affect
			 small patient populations, typically populations smaller than 2–3 cases per
			 million individuals in the United States;
		Whereas many rare pituitary diseases are serious,
			 life-threatening, and have limited treatment options;
		Whereas rare pituitary diseases and conditions include but
			 are not limited to both Cushing's disease and Acromegaly;
		Whereas people with rare pituitary disease experience
			 challenges such as difficulty in obtaining an accurate diagnosis, limited
			 treatment options, difficulty finding physicians or treatment centers with
			 expertise in their disease, diminished quality of life and physical function if
			 untreated;
		Whereas there is a high need for medical education that
			 will address the specific needs of patients with rare pituitary diseases,
			 increase the speed of diagnosis and a number of correctly diagnosed
			 patients;
		Whereas there have been great strides made in research and
			 treatment due to the Orphan Drug Act of 1983;
		Whereas Rare Pituitary Disease Awareness helps to increase
			 public awareness and understanding of rare pituitary diseases;
		Whereas there are a number of rare disease awareness
			 initiatives for various rare conditions recognized on both State and Federal
			 levels but none for rare pituitary disorders;
		Whereas Rare Pituitary Disease Awareness is anticipated to
			 be observed globally in years to come, to provide hope and information for
			 patients afflicted by Cushing's disease, Acromegaly and other pituitary
			 diseases around the world; and
		Whereas both the Food and Drug Administration and the
			 National Institutes of Health have established special offices to advocate for
			 rare disease research and treatments: Now, therefore, be it
		
	
		That the Congress—
			(1)supports Rare
			 Pituitary Disease Awareness;
			(2)recognizes the
			 importance of improving awareness and encouraging accurate and early diagnosis
			 of Cushing's disease, Acromegaly and other rare pituitary diseases; and
			(3)supports a
			 substantial national commitment to improving diagnostics and cures for rare
			 pituitary diseases and quality of life for patients afflicted by these rare
			 conditions.
			
